FILED
                           NOT FOR PUBLICATION                              MAR 11 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RUSTY LEMORANDE,                                 No. 09-55017

             Plaintiff - Appellant,              D.C. No. 2:08-cv-00939-R-FMO

  v.
                                                 MEMORANDUM *
CAMERON MACKINTOSH LIMITED;
et al.,

             Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                       Argued and Submitted March 5, 2010
                              Pasadena, California


Before: RYMER and WARDLAW, Circuit Judges, and MCNAMEE, ** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Stephen M. McNamee, United States District Judge
for the District of Arizona, sitting by designation.
      Rusty Lemorande appeals three orders of the district court granting motions

to dismiss his claims on a multitude of grounds filed by defendants Cameron

MacKintosh Ltd., Cameron MacKintosh, Alain Boublil Music, Ltd., Arclight Films

International, LLC, and Gary Hamilton. We affirm in part, and vacate in part.

      We agree with the district court that it lacked subject matter jurisdiction. The

essence of Lemorande’s claims is that he was authorized to prepare a derivative

work based on Miss Saigon, pursuant to an agreement with defendants. That

MacKintosh later threatened to sue him for copyright infringement does not alter

the fact that his rights and liabilities sound in contract and do not arise under the

Copyright Act, 17 U.S.C. § 101 et seq. See Scholastic Entertainment, Inc. v. Fox

Entertainment Group, Inc., 336 F.3d 982, 986 (9th Cir. 2003) (holding that

“[f]ederal courts have consistently dismissed complaints in copyright cases

presenting only questions of contract law” for lack of subject matter jurisdiction).

The district court thus had “no discretion to retain the supplemental claims for

adjudication.” Herman Family Revocable Trust v. Teddy Bear, 254 F.3d 802, 805

(9th Cir. 2001) (internal quotation marks and citations omitted). As the district

court lacked jurisdiction, we therefore vacate all of its remaining rulings. Thus,

Lemorande may pursue his state court causes of action without prejudice because

the district court lacked authority to dismiss them with prejudice. We dismiss
Appellees Arclight Films’s and Gary Hamilton’s Motion to Strike Portions of

Appellant’s Reply Brief as moot. Each party shall bear its own costs on appeal.

      AFFIRMED in part; VACATED in part.